Curia.

The Sheriff may retain on the elder judgments, but not on those which are younger than the plaintiffs. Payment of the debts did not pay the fees; and unless the Sheriff is allowed to retain upon the elder, the consequence would be that the plaintiffs in those executions must pay the fees out of their own pockets; while sufficient property remains for that purpose.
The Sheriff is liable to refund $7,24, unless the two judgments supposed to be docketed subsequent to Knickerbacker’s, shall appear, by the docket, to be earlier.
Rule accordingly.